ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 11/15/2021 has been entered. Claims 2-22 are pending, with Claims 2, 10, and 17 being independent.

Allowable Subject Matter
Claims 2-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A luminaire, comprising a housing; a downlight that includes one or more first light sources configured to emit a first light downwardly from the housing; a waveguide, formed of an optical material and comprising an upper planar face and a lower planar face that are joined by one or more edge faces about a periphery of the optical material; and one of more second light sources, coupled with the housing and configured to emit light into the optical material through at least one of the one or more edge faces, wherein: the waveguide comprises a plurality of light scattering features that are formed on the lower planar face; the waveguide forms at least a portion of an uppermost optical surface of the luminaire; and the waveguide is configured to emit at least a portion of the second light upwardly from the upper planar face” (emphasis added).
The closest Prior Art, Dau et al. (US 2014/0192558), Catalano (US 2012/0069595), and Lin et al. (US 2012/0026751), each lack the teachings of a downlight emitting light downwardly in combination with a waveguide which forms at least a portion of the uppermost optical surface of the luminaire and includes both a plurality of light scattering features on a lower planar face of the waveguide and emits the second light upwardly through an upper planar face of the waveguide, as required by Claim 2, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 2.

Claims 3-9 depend on Claim 2.

Regarding claim 10, the claim is allowable for the same reasons discussed above with regards to Claim 2.

Claims 11-16 depend on Claim 10.

Regarding claim 17, the claim is allowable for the same reasons discussed above with regards to Claims 2 and 10.

Claims 18-22 depend on Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of luminaire downlights including light guide structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875